Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “the second test section measuring a different quantifiable trait or skill than the first test section” in lines 13-14. The limitation “than” renders the claim indefinite because it is unclear which element, i.e. “first test section” or “[a quantifiable trait or skill] of the first test section,” is in a comparison. For similar reasons, claim 9 and dependent claims thereof are rejected as well.
Claim 2 recites the limitation “a quantifiable trait or skill that is measured in the first test section” in lines 2-3. It is ambiguous which renders the claim indefinite because it is unclear whether the limitation refers to “a quantifiable trait or skill” in claim 1, lines 7-8 or another new quantifiable trait or skill. For similar reasons, claim 10 is rejected as well.
Claim 9 also recites “a computer readable medium tangibly embodying non-transitory computer-executable program instructions thereon.” However, it is unclear how the program instruction, such as program code, can be non-transitory because the instruction or code is in the form of information and does not take any non-transitory. For instance, the specification only describes tangible non-transitory computer readable medium.1 If Applicant intended to mean non-transitory computer readable medium, it is respectfully requested to amend the claim accordingly. For same reason, its dependent claims are rejected as well.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 9 recites "An automated system for administering a test to a test taker using multistage testing …, the automated system including a computer program product comprising a computer readable medium2." The broadest reasonable interpretation of a claim drawn to a computer readable medium or its variation thereof typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 US.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 Us. C. § 101, Aug. 24, 2009; p. 2. Applicant is advised to narrow the claim to cover only statutory embodiments. A claim drawn to such a computer adding the limitation "non-transitory" to the claim. Cf. Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).
Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exceptions without significantly more. 
[STEP 1] The claim recites at least one step or act. Thus, the claim is to a process or a product, which is one of the statutory categories of invention (Step 1: YES).
[STEP2A PRONG I] The claim(s) recite(s) (a) administering a first test section to the test taker via a computer interface that electronically communicates with a test administration server, wherein the first test section measures a quantifiable trait or skill which is known to correlate with a quantifiable trait or skill that is measured in a second test section; (b) calculating a score for the first test section using a scoring engine of the test administration server; and (c) administering the second test section to the test taker via the computer interface and the test administration server, the second test section measuring a different quantifiable trait or skill than the first test section, the second test section having a plurality of stages, wherein the first stage of the second test section is not a routing stage, the first stage of the second test section having a test module that is selected by the test administration server 
The limitation of “(a) administering a first test section to the test taker, wherein the first test section measures a quantifiable trait or skill which is known to correlate with a quantifiable trait or skill that is measured in a second test section,” and “(c) administering the second test section to the test taker via the computer interface and the test administration server, the second test section measuring a different quantifiable trait or skill than the first test section, the second test section having a plurality of stages, wherein the first stage of the second test section is not a routing stage, the first stage of the second test section having a test module from eligible test modules designated for use in the first stage of the second test section, the test module selection being based on the calculated score of the first test section,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation between people but for the recitation of generic computer components. That is, other than reciting “a computer interface” and “a test administration server,” nothing in the claim element precludes the step from practically being performed between people. For example, but for the recited language, the step in the context of this claim encompasses proctoring an examination to student and subsequently administering another test.
If a claim limitation, under its broadest reasonable interpretation, covers managing interactions between people, then it falls within the “Organization of Human Activity” grouping of abstract ideas.
The limitation of “(b) calculating a score for the first test section using a scoring engine,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting the “test administration server,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the recited language, the step in the context of this claim encompasses scoring the students’ response after exam.

[STEP2A PRONG II] This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element(s) – “a computer interface” and “a test administration server”.
The “server” in the aforementioned steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The claim recites the following additional elements: “interface”. The additional element step is recited at a high level of generality, and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.
Accordingly, the additional element(s) do(es) not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea and the claim is therefore directed to the judicial exception. (Step 2A: YES).
[STEP2B] The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the aforementioned steps amounts to no more than mere instructions to apply the exception using a generic computer component, which cannot provide an inventive concept. 
As noted previously, the claim as a whole merely describes how to generally “apply” the aforementioned concept in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.

Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the aforementioned step(s) was/were considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the specification does not provide any indication that the additional element(s) is/are anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the aforementioned step(s) is/are well-understood, routine, conventional activity is supported under Berkheimer Option 2.
The claim is not patent eligible. (Step 2B: NO).
Claim(s) 2-8 and 10-16 is/are dependent on supra claim(s) and includes all the limitations of the claim(s). Therefore, the dependent claim(s) recite(s) the same abstract idea. The claim recites no additional limitations. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The aforementioned claims are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al., "An Approach to Assembling Optimal Multistage Testing Modules on the Fly," GMAC Research Report, R-13-01, pp. 1-13 (2013), hereinafter Han.
Regarding claims 1 and 9, Han discloses an automated method and system for administering a test to a test taker using multistage testing (Abstract), 
wherein the test includes a plurality of different test sections, each test section measuring a different quantifiable trait or skill, at least some of the test sections including a plurality of stages, each stage having a test module, each test module including a plurality of test items (FIG. 1 illustrates the multistaging testing stages, modules and items; p. 7: “The MST-R condition served as a baseline for simulation design, using the 1-3-3 design.”), 
the method comprising: 
(a) administering a first test section to the test taker via a computer interface that electronically communicates with a test administration server, wherein the first test section measures a quantifiable trait or skill which is known to correlate with a quantifiable trait or skill that is measured in a second test section (p. 7: “The first-stage routing module consisted of items with a wider range of difficulties; the 
(b) calculating a score for the first test section using a scoring engine of the test administration server (p. 7: “After administration of each stage, individual examinee’s interim θ estimate was computed, and a module expected to result in the maximized information function at the estimate was selected for the following stage.”); and 
(c) administering the second test section to the test taker via the computer interface and the test administration server, the second test section measuring a different quantifiable trait or skill than the first test section, the second test section having a plurality of stages, wherein the first stage of the second test section is not a routing stage, the first stage of the second test section having a test module that is selected by the test administration server from eligible test modules designated for use in the first stage of the second test section, the test module selection being based on the calculated score of the first test section (FIG. 1 illustrates the 1-3-3 design where the Stage 2 is performed based on the result from the Stage 1; p. 2: “After the first stage, the examinee is routed to one of the three preassembled item modules in the second stage based on his or her performance in the first stage.”).

Regarding claims 2 and 10, Han further discloses that the test includes a third test section, and wherein the third test section measures a quantifiable trait or skill which is known to correlate with a quantifiable trait or skill that is measured in the first test section, and wherein the method further comprises: (d) administering the third test section via the computer interface and the test administration server, the third section measuring a different quantifiable trait or skill than the first test section, the third test section having a plurality of stages, wherein the first stage of the third test section is not a routing stage, the first stage of the third test section having a test module that is selected by the test administration server from eligible test modules designated for use in the first stage of the third test It is acknowledge that claims 2 and 10 expressly require “the test module selection being based on the calculated score of the first test section,” which the embodiment(s) of FIG. 11 illustrate(s). However, under the broadest reasonable interpretation, any test section based on the prior performance, ex. the first test section and the second test section, still reads on the claimed limitation. If this is not what Applicant intended, Examiner suggests to amend the claim to positively require the selection is NOT based on the score of the second test section.).

Regarding claims 3 and 11, Han further discloses that the test includes a third test section, and wherein the third test section measures a quantifiable trait or skill which is known to correlate with the quantifiable traits or skills that are measured in the first and second test sections, and wherein the method further comprises: (d) calculating a score for the second test section using the scoring engine of the test administration server; and (e) administering the third test section to the test taker via the computer interface and the test administration server, the third section measuring a different quantifiable trait or skill than the first and second test sections, the third test section having a plurality of stages, wherein the first stage of the third test section is not a routing stage, the first stage of the third test section having a test module that is selected by the test administration server from eligible test modules designated for use in the first stage of the third test section, the test module selection being based on calculated scores of the first and second test sections (FIG. 1 illustrates the 1-3-3 design where the Stage 3 is performed with three sections having the first section; p. 2: “After completing the 

Regarding claims 4 and 12, Han further discloses (d) calculating a score for the first stage of the second test section using the scoring engine of the test administration server, wherein step (c) further comprises administering the second stage of the second test section by selecting the test module of the second stage by the test administration server from eligible test modules designated for use in the second stage of the second test section based on the score for the first stage of the second test section (pp. 4-6 and FIG. 3 describe selecting next module of the stages on the fly based on the performance of the stages).

Regarding claims 5 and 13, Han further discloses that the quantifiable traits or skills include quantitative skills and verbal skills (p. 7: “measuring quantitative reasoning skills in an operational CAT program for higher education”).

Regarding claims 6 and 14, Han further discloses that the plurality of test modules are preassembled (p. 3: “Administering a group of fixed items at one time rather than administering items individually could have some advantages depending on the test situation.”).

Regarding claims 7 and 15, Han further discloses that the plurality of test modules are assembled on-the-fly (p. 5: “The proposed MST method does not select preassembled test modules. 

Regarding claims 8 and 16, Han further discloses that the first test section has a plurality of stages, and the first stage is a routing stage (p. 6: “The new MST method, hereafter referred to as MST by shaping (MST-S), combines the unique properties of both CAT and traditional MST designs, which will be referred to as MST by routing (MST-R) to distinguish it from the new MST-S.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J HONG whose telephone number is (571)272-0993. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

THOMAS J. HONG
Primary Examiner
Art Unit 3715



/THOMAS J HONG/               Primary Examiner, Art Unit 3715                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Spec. 9, stating “The present invention can also be included in an article of manufacture (e.g., one or more 
        non-transitory, tangible computer program products) having, for instance, computer readable storage media”
        2 See supra 112(b) rejection regarding the term “non-transitory”.